United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
            ___________

            No. 02-1272
            ___________

United States of America,              *
                                       *
                  Appellee,            *
                                       *
      v.                               *
                                       *
Kenny Clyde Homer Bevard, II,          *
                                       *
                  Appellant.           *
                                           Appeals from the United States
            __________                     District Court for the Southern
                                           District of Iowa.
            No. 02-1475
            __________                           [UNPUBLISHED]

United States of America,              *
                                       *
                  Appellant,           *
                                       *
      v.                               *
                                       *
Kenny Clyde Homer Bevard, II,          *
                                       *
                  Appellee.            *
                                  ___________

                             Submitted: August 21, 2002

                                 Filed: August 27, 2002
                                  ___________
Before HANSEN, Chief Judge, FAGG and BYE, Circuit Judges.
                              ___________

PER CURIAM.

       Kenny Clyde Homer Bevard II pleaded guilty to being a felon in possession of
a firearm in violation of 18 U.S.C. § 922(g)(1) (2000). The district court sentenced
Bevard to 170 months in prison and 3 years of supervised release. Bevard appeals his
sentence, arguing the district court should not have considered his juvenile
adjudications during sentencing. The government cross-appeals, arguing the district
court should have applied an additional sentencing enhancement to Bevard. We
affirm in part, reverse in part, and remand.

        First, Bevard contends his juvenile adjudications should not have been
considered when the district court enhanced his sentence under the Armed Career
Criminal Act, 18 U.S.C. § 924(e)(1) (2000) (“ACCA”), because juvenile
adjudications are not “prior convictions” under Apprendi v. New Jersey, 530 U.S.
466, 490 (2000). Bevard’s contention is foreclosed, however, by our recent decision
in United States v. Smalley, 294 F.3d 1030 (8th Cir. 2002). In Smalley, we held
“juvenile adjudications can rightly be characterized as ‘prior convictions’ for
Apprendi purposes, and . . . the district court did not err in increasing [the
defendant’s] sentence [under the ACCA] based on his prior juvenile adjudications.”
Id. at 1033. Bevard argues that even if his juvenile adjudications can be considered
for purposes of the ACCA, the district court committed clear error when it found
Bevard's juvenile adjudications were qualifying violent crimes under the ACCA.
United States v. Campbell, 270 F.3d 702, 706 (8th Cir. 2001) (standard of review),
cert. denied, 122 S. Ct. 1339 (2002). We disagree. When evaluating the violent
nature of the crimes that formed the basis for Bevard's juvenile adjudications, the
district court relied on Bevard's charging papers and pleas of nolo contendere. See
United States v. Einfeldt, 138 F.3d 373, 378 (8th Cir. 1998). The district court found


                                         -2-
Bevard had the three earlier convictions required for sentencing under the ACCA: one
burglary conviction in Iowa, and five juvenile adjudications in Florida for armed
robbery with a knife. We conclude this sentencing decision was free from error.

       Second, the government contends the district court should have applied an
enhancement for reckless endangerment during flight under United States Sentencing
Guideline § 3C1.2 (2001). Bevard led the police on a dangerous high-speed
automobile chase, during which he swerved to evade the spike-filled devices a police
officer had placed on the road and drove his vehicle towards the officer standing at
the side of the road (the officer dove out of the vehicle’s path). Bevard continued to
drive at high speeds, at times reaching 70-80 mph, sometimes driving on the wrong
side of the road and in oncoming traffic, and also driving through part of a
construction zone. After an officer drove into Bevard’s vehicle and forced it to stop,
Bevard fled into a nearby apartment and fired a shot when the police knocked on the
door. Bevard escaped from this apartment and fled into a second apartment where he
barricaded himself in for two hours and again fired his gun in the general direction
of the police officers. The district court declined to enhance Bevard’s sentence for
reckless endangerment during flight under § 3C1.2 because it had already imposed
a three-level sentencing enhancement for creating a substantial risk of serious bodily
injury to a law enforcement officer under § 3A1.2(b). The district court explained
that imposing a § 3C1.2 enhancement in addition to the § 3A1.2(b) enhancement
would be impermissible double counting. See U.S. Sentencing Guidelines Manual
§ 3C1.2, n.1 (2001) (“Do not apply this enhancement where . . . another adjustment
in Chapter Three[] results in an equivalent or greater increase in offense level solely
on the basis of the same conduct.”). We review the district court’s findings of fact
for clear error and its application of the guidelines to the facts de novo. United States
v. Elliott, 89 F.3d 1360, 1370 (8th Cir. 1996).

      The district court viewed the lengthy chase and the following standoff as one
continuous event, but we find the high-speed car chase which endangered citizens is

                                          -3-
not, for purposes of applying the sentencing guidelines, the “same conduct” as the
standoff during which Bevard twice fired his gun in the direction of the police
officers. See United States v. Miner, 108 F.3d 967, 969-70 (8th Cir. 1997) (in a
factually similar case, we affirmed a sentence containing enhancements under both
§§ 3A1.2(b) and 3C1.2); see also United States v. Gillyard, 261 F.3d 506, 511 (5th
Cir. 2001), cert. denied, 122 S. Ct. 841 (2002) (“Threats to police and to bystanders
that occur at different times and in different places have been viewed as two separate
acts worthy of two separate enhancements under the guidelines.”). Because Bevard’s
various violent acts occurred at different times and affected different victims, the
district court committed error when it refused to enhance Bevard’s sentence for
reckless endangerment during flight.

       For the reasons stated above, Bevard’s sentence is affirmed in part and reversed
in part. We also remand this case to the district court for resentencing consistent with
this opinion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-